department of the treasury ycmnctor'se se vv tax_exempt_and_government_entities_division date sep 200i uniform issue list no legend m n o dear applicant contact person identification_number telephone number t eo b2 employer_identification_number this letter is in reply to the letter dated date as amended by letter dated date in which m requested a ruling with respect to the tax consequences of its proposed o program mis an organization recognized by the internal_revenue_service as exempt from federal_income_tax as a charity under sec_501 of the internal_revenue_code our records show that m is not a private_foundation because it is a supporting_organization as described in sec_509 of n n is an organization recognized by the service as exempt from federal_income_tax under sec_501 of the code our records show that n is not a private_foundation because it is described in sec_509 and sec_170 n owns and operates two separate nursing-home facilities for the aged an extended care facility and an assisted living facility m intends to engage in a fund-raising campaign for the support and benefit of n as part of that campaign m intends to sell charitable gift annuities and to solicit contributions in the form of remainder_interest in charitable_remainder trusts m with the permission of n intends to incorporate the following staternents which it refers to as the o program into its fund-raising literature upon transfer of property to m in exchange for a charitable_gift_annuity the donor and or beneficiary are automatically enrolled in m's o program guaranteeing access to the best long-term care facilities in the county ry this program extends priority admission into n's extended care facility or assisted living facility within a maximum of fifteen days for donors their family members and friends the o program also applies to all persons establishing a charitable_remainder_trust which designates m as a charitable_beneficiary m states that neither it nor n will incur any economic cost as a result of the o program m also states that the o program does not provide any measurable financial or economic benefit to donors and that the program is merely a fund raising technique that is in the nature of an acknowledgment or courtesy m also states that neither it nor n receives any consideration from any other person for priority admission similar to that which the o program will provide to a donor m has requested a ruling that for purposes of determining whether an annuity issued by m is a charitable_gift_annuity within the meaning of sec_501 of the code the o program will not be treated as an additional consideration issued in exchange for property within the meaning of sec_514 sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_501 of the code provides that an organization described in sec_501 of the code shall be exempt from tax under sec_501 a only if no substantial part of its activities consists of providing commercial-type_insurance sec_501 of the code provides that the term commercial-type_insurance shall not include charitable gift annuities sec_501 of the code states that for purposes of sec_501 the term charitable_gift_annuity means an annuity if a portion of the amount_paid in connection with the issuance of the annuity is allowable as a deduction under sec_170 or sec_2055 and the a vy _3- annuity is described in sec_514 determined as if any amount_paid in cash in connection with such issuance were property sec_514 of the code provides in part that for purposes of sec_514 the term acquisition_indebtedness does not include an obligation to pay an annuity which is the sole consideration issued in exchange for property from the facts presented as stated above it is clear that the o program in and of itself does not involve the passing of consideration to or from either the donor m or n and that neither m nor n will incur any economic cost as a result of the o program it is also clear that the o program does not provide any measurable financial or economic benefit to donors therefore the o program should not be treated as consideration given to a donor in addition to an annuity or income_interest in a charitable_remainder_trust accordingly based on the facts and circumstances as stated above we rule that for purposes of determining whether an annuity issued by m is a charitable_gift_annuity within the meaning of sec_501 of the code the o program will not be treated as an additional consideration issued in exchange for property within the meaning of sec_514 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed terrell m berkevsky 4g
